Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 4/29/2022.   

Election/Restrictions
Election was made in the reply filed on 4/29/2022.  The applicant elected Group II related to claims 3-22 with traverse.  The traversal is on the ground(s) that the claim groups I and II are related and no series burden to search.  It is accepted.   Only claim 23 is withdrawn. 
Claims 1-22, elected claims, are pending and are presented for examination.  

Claim Objections
Claim 3 is objected to because of the following informalities:   It has typo-error as marked below.  Appropriate correction is required.

    PNG
    media_image1.png
    110
    633
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 3 refer “a longitudinal axis”.  It is vague and indefinite which structure/element of longitudinal axis it is. 

    PNG
    media_image2.png
    86
    637
    media_image2.png
    Greyscale

Claims 1, 3, following term “an axial direction” as in “an axial direction of the longitudinal axis” is also vague and indefinite as which axis it is referring to.   
Claim 10 recites “the second portion of the at least one of the two conductor branches”.   It is vague and indefinite.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 5, 10 recites “the second conductor alignment section”.   It is vague and indefinite.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 21 refers “the guide-through of the connecting section”.  It is vague and indefinite.  There is insufficient antecedent basis for this limitation in the claim.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-13, 15-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over TSUDA et al (US 20150381016 A1) in view of Maeda (US 20160126680 A1). 
As for claim 1, TSUDA discloses a drive circuit (CB 25) for an actuator of an actuator device for adjusting an adjusting element, comprising: 
an interference suppression branch for reducing interferences (79, branch of 27, Fig. 10) [0093] (in this rejection, “interference” is interpreted with reasonable broadest meaning), 
the interference suppression branch including two conductor branches (77A, 77B) that extend along a longitudinal axis (consider axis of 77A, 77B) and each comprise at least one conductor body (it’s electric conductor), 
the interference suppression branch divided into at least two imaginary conductor alignment sections that are lined up in a row in an axial direction (consider direction of 77A, 77B) of an alignment direction arranged parallel to the longitudinal axis, 
wherein the two conductor branches extend through the at least two imaginary conductor alignment sections (Fig. 10). 
TSUDA is silent to disclose wherein the two conductor branches have a first portion arranged inside a first conductor alignment section of the at least two imaginary conductor alignment sections running obliquely towards one another.  
Maeda discloses wherein the two conductor branches (Fig. 2, terminals 34, 36) have a first portion (markup) arranged inside a first conductor alignment section (see ring) of the at least two imaginary conductor alignment sections running obliquely towards one another.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings so that improves the workability during an assembly work [0102].   

    PNG
    media_image3.png
    291
    434
    media_image3.png
    Greyscale

As for claim 2, TSUDA s combined disclose the drive circuit according to claim 1, wherein the two conductor branches have a second portion arranged inside a second conductor alignment section of the at least two imaginary conductor alignment sections running obliquely away from one another in the alignment direction and lead into drive contacts of the actuator, and wherein the second conductor alignment section follows the first conductor alignment section in the alignment direction (see markup above).

As for claim 3, TSUDA discloses an actuator device for a motor vehicle, comprising: 
a housing (11) including a support body (13 or 15) of plastic material [0033], the support body having a drive receiving space (13a or 15a) for receiving an actuator and a gear receiving space (13a or 15a) for receiving an adjusting gear (gear 21 – speed adjust), 
an actuator (17) arranged in the drive receiving space for driving an adjusting element (output shaft 19), 
a drive circuit (CB 25) for operating the actuator, 
the drive circuit including a plurality of electrically conductive conductor bodies (the CB inherently having conductors/patterns connecting electronic components) structured and arranged to contact drive contacts of the actuator, to contact components of the drive circuit (Fig. 5), and to contact a supply device (77A) [0051], 
the drive circuit further including an interference suppression branch (79, branch of 27, Fig. 10)) for reducing interferences [0093] (in this rejection, “interference” is interpreted with reasonable broadest meaning); 
the interference suppression branch including two conductor branches (77A, 77B) that extend along a longitudinal axis (consider axis of 77A, 77B) and each comprise at least one conductor body (it’s electric conductor), 
the interference suppression branch divided into at least two two imaginary conductor alignment sections (consider imaginary axis in said longitudinal axis) that are lined up in a row in an axial direction (consider direction of 77A, 77B) of the longitudinal axis, 
wherein the two conductor branches extend through the at least two imaginary conductor alignment sections (Fig. 10). 
TSUDA is silent to disclose wherein the two conductor branches have a first portion arranged inside a first conductor alignment section of the at least two imaginary conductor alignment sections running obliquely towards one another.  
Maeda discloses wherein the two conductor branches (Fig. 2, terminals 34, 36) have a first portion (markup in claim 1) arranged inside a first conductor alignment section of the at least two imaginary conductor alignment sections running obliquely towards one another.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings so that improves the workability during an assembly work [0102].  

As for claim 5, TSUDA as combined discloses the actuator device according to claim 3, and Maeda teaches further comprising at least two capacitor contact points (two points at both sides of capacitor 38, Figs. 2-4B) arranged at an imaginary section boundary between the first conductor alignment section and the second conductor alignment section (see 112 rejection, consider with Maeda), wherein the two conductor branches lead into the at least two capacitor contact points, in an oblique manner relative to the longitudinal axis (Figs. 2-4B).  
As for claim 6, TSUDA as combined discloses the actuator device according to claim 5, wherein the first portion of the two conductor branches arranged inside the first conductor alignment section point in a direction of the at least two capacitor contact points (per Maeda, Figs. 2-4B).
As for claim 7, TSUDA as combined discloses the actuator device according to claim 5, wherein the second portion of the two conductor branches arranged inside the second conductor alignment section point from the at least two capacitor contact points in a direction of the drive contacts of the actuator (per Maeda, Figs. 2-4B).
As for claim 8, TSUDA as combined discloses the actuator device according to claim 3, wherein the two conductor branches are arranged symmetrical to one another relative to the longitudinal axis in at least one of the at least two imaginary conductor alignment sections (the terminals are parallel).
As for claim 9, TSUDA as combined discloses the actuator device according to claim 3, wherein the first portion of at least one of the two conductor branches arranged inside the first conductor alignment section defines a first angle of between 30° and 80° relative to the longitudinal axis, since as shown in the Fig. 2 of Maeda appeared to the angle range.  
As for claim 10, TSUDA as combined discloses the actuator device according to claim 3, wherein the second portion (opposite side of the first portion of at least one of the two conductor branches) of the at least one of the two conductor branches arranged inside the second conductor alignment section (opposite side of the first conductor alignment section) defines a second angle of between 30° and 80° relative to the longitudinal axis.  See 112 rejection. 
	As for claim 11, TSUDA as combined discloses the actuator device according to claim 3, further comprising at least one conductor body (the CB inherently having conductors/patterns connecting electronic components) arranged on the drive circuit, the at least one conductor body structured as a contact tongue (tip 66, refer Fig. 7A) [0050] and arranged to abut on an electrically conductive actuator housing (22, a housing for sensor circuit) of the actuator in a pretensioned manner during operation of the actuator device to provide an electrical contact between the drive circuit and the actuator housing, wherein the actuator housing provides a zero-ground potential or a reference potential (as ground line 222 is zero voltage).
As for claim 12, TSUDA as combined discloses the actuator device according to claim 11, wherein the contact tongue of the at least one conductor body is has a triangular, a rectangular or a polygonal cross section relative to a longitudinal body axis (Figs. 4-7, 10, 12), and Maeda discloses the contact tongue (118, Fig. 9) is structured as a flat body and is bent in a prong-like manner [0097].  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings so that improves the workability during an assembly work [0102]. The court found a change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
 .As for claim 13, TSUDA as combined discloses the actuator device according to claim 11, wherein the contact tongue of the at least one conductor body includes a first tongue segment and a second tongue segment, wherein the second tongue segment is arranged at an angle relative to the first tongue segment such that the first tongue segment and the second tongue segment define an angle of between 90° and 170° therebetween.  Note that Maeda discloses the contact tongue (118, Fig. 9) includes a first tongue segment (X direction) and a second tongue segment (Y direction); and the second tongue segment is arranged transversely to the first tongue segment such that the first tongue segment and the second tongue segments define an angle of 90° to 170° therebetween [0097].  
As for claim 15, TSUDA as combined discloses the actuator device according to claim 11, wherein the contact tongue can be bent in a spring-like manner and pushes against the actuator housing during operation under pretension and pretensions the actuator housing against the support body.  Note that Maeda discloses the contact tongue is bendable (118, Fig. 9) and use of terminal material in a spring-like manner [0132].  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  As a result of combining, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have the contact tongue pushes against the actuator housing during (assembly) operation under pretension and pretensions the actuator housing against the support body.  
As for claim 16, TSUDA as combined discloses the actuator device according to claim 11, wherein at least one of: the contact tongue is arranged in the interference suppression branch of the drive circuit to provide a zero-ground contact for interference suppression or a reference potential for signal and operating voltages, and the contact tongue contacts the actuator housing in a region of DC motor brushes of the actuator.   Note that Maeda discloses the contact tongue (senor CB terminal) is arranged in the interference suppression branch (connector 24, Figs. 9, 23-24). As a result of combining, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have the contact tongue arranged in the interference suppression branch provides at least one of (i) a zero-ground contact for interference suppression and (ii) a reference potential for signal and operating voltages as per teaching of ground line connection by TSUDA.  
As for claim 17, TSUDA as combined discloses the actuator device according to claim 11, wherein the drive circuit is arranged at least partially in an interior of a dividing wall (see 25b, Figs. 3-6, 10-12) of the support body, wherein the dividing wall separates the drive receiving space and the gear receiving space from one another.
As for claim 18, TSUDA as combined discloses the actuator device according to claim 17, wherein at least one connecting section of the drive circuit, an actuator-side drive supply section of the drive circuit, at least one holding device of the drive circuit for holding electrical components, and the contact tongue are each arranged outside of the dividing wall (see 25b, Figs. 3-6, 10-12).
As for claim 20, TSUDA as combined discloses the actuator device according to claim 11, wherein: the at least one conductor body of each of the two conductor branches has at least one integral holding device (85, Figs. 4-5, 7A-7B) [0020-0021, 0047, 0054, 0057] for holding electrical components, and the at least one holding device of each of the two conductor branches comprise a pair of holding bodies that support and fix a corresponding one of the electrical components.  
As for claim 21, TSUDA as combined discloses the actuator device according to claim 20, wherein: each holding body includes a component receptacle for supporting a connecting section of the corresponding electrical component, and the component receptacle has a receiving opening for the guide-through of the connecting section, and a support bed for applying and fixing a connecting section.  For “component receptacle”, PCB is well known to have a through holes for component pins.  For “support bed” is copper pad around the though hole.  Examiner takes official notice for PCB having “component receptacle” and “support bed” as well-known in the art.   
Allowable Subject Matter
Claims 4, 14, 19 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if properly overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Broadening claim scope such as merely deleting or simplifying a limitation at issue is not proper way to meet condition of allowability. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834